Citation Nr: 1209445	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  03-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1978, from October 1990 to June 1991, and from August 1991 to January 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied reopening of a previously denied claim for service connection for right ear hearing loss. In June 2008, February 2009, and November 2010, the Board remanded the right ear hearing loss claim to the RO via the VA Appeals Management Center (AMC), for additional procedural actions. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with a June 2000 rating decision denying reopening of a previously denied claim for service connection for right ear hearing loss.

2. The evidence received since the June 2000 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim for service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1. The June 2000 rating decision is a final decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been received to reopen the claim for service connection for right ear hearing loss. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the favorable determination to reopen the claim and the need to remand the claim for additional development on the merits, no further discussion of VCAA compliance is necessary.

Request to Reopen Previously Denied Claim

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran first sought service connection for hearing loss in a December 1987 claim. In a December 1988 rating decision, the RO granted service connection for left ear hearing loss, and denied service connection for right ear hearing loss. The Veteran did not file a timely notice of disagreement that addressed the issue of service connection for right ear hearing loss. Therefore, the December 1988 rating decision became final with respect to that issue. See 38 C.F.R. §§ 20.302, 20.1103 (2011).

In a March 1995 claim, the Veteran requested service connection for hearing loss. In a March 1996 rating decision, the RO denied reopening of the previously denied claim for right ear hearing loss. The Veteran filed a notice of disagreement (NOD) with that decision. The RO issued a Statement of the Case (SOC). The Veteran did not submit a timely Substantive Appeal following issuance of the SOC, and that decision is final.  Id.

In September 1999, the Veteran requested to reopen the claim for service connection for hearing loss. In a December 1999 rating decision, the RO denied service connection for right ear hearing loss. The Veteran did not file an NOD with that decision.

In a June 2000 rating decision, the RO denied reopening of the previously denied claim for service connection for right ear hearing loss.  The RO noted the Veteran did not have hearing loss in the right ear which was subject to service connection.  The Veteran did not file an NOD with that decision, and the decision became final.

In December 2001, the Veteran again requested to reopen his right ear hearing loss claim. In an October 2002 rating decision, the RO denied reopening of the previously denied claim for service connection for right ear hearing loss. The Veteran appealed that decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). Service connection for hearing loss is regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385 (2011).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  

The evidence that was in the Veteran's claims file in June 2000 includes service treatment records, and post-service treatment records and examination reports. The Veteran's service entrance examination in January 1971 revealed normal hearing in the right ear.  On the Veteran's October 1978 examination for separation from his first period of active service, audiological evaluation revealed pure tone thresholds in the right ear, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
25
25
40
25

Between active service periods, in a VA audiological evaluation in October 1988, the Veteran attributed bilateral hearing loss to exposure to noise during his service. At that time, pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
30
20
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

Records from the Veteran's active service periods in the early 1990s show audiometric testing in April 1991 and in December 1991. Both reports reflected hearing within normal limits, with puretone thresholds at 500 through 4000 Hertz being 10 decibels or less in the right ear. 

Later in December 1991, the Veteran had an audiological consultation. At that time, pure tone thresholds were 15 decibels at 2000 Hertz, and 10 decibels or less at 500, 1000, 3000, and 4000 Hertz. Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

In a July 1992 examination for reserve service purposes, pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
35
25
20

20

On VA audiological evaluation in January 1995, the Veteran reported having hearing difficulties starting in the late 1970s, and having had noise exposure during service. Pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
35
35
25
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

In statements submitted in September and December 1999, the Veteran reported having had surgeries on his left and right ears, with placement of tubes in the ears. Records from a private ear, nose, and throat (ENT) practice reflect that in 1999 the Veteran had numerous ear problems, and underwent multiple ear surgeries. In November 1999, the preoperative diagnosis was serous otitis media and adenoidal hypertrophy. Audiological testing is not reported but the graph representation appears to show puretone thresholds of 45 decibels or less at 500 through 4000 Hertz.
 
The Veteran had a VA audiology examination in May 2000. He reported noise exposure during service. The examiner noted that the hearing in the Veteran's right ear was normal in 1995, and that reliable and consistent test results could not be obtained in the clinic since 1997. In May 2000, pure tone threshold testing was attempted, but the audiologist found that the Veteran was not consistent with his responses. The audiologist stated that the thresholds obtained at that time therefore were not reportable.

The evidence that has been added to the claims file since June 2000 includes additional treatment records and examination reports, and hearing testimony and other statements from the Veteran. Records of VA treatment in 1999 to 2010 were added to the claims file. Private treatment records dated from 1999 to 2002 were added to the file. In January 2000, the Veteran underwent surgery, at a private facility, for right cholesteatoma with large conductive hearing loss and chronic otorrhea. The surgery was right canal wall tympanomastoidectomy. 

In VA primary care in October 2000 and March 2001 the Veteran reported ongoing ear pain. In audiology consultations in June 2001 and again in September 2001, the audiologist found test result evidence of bilateral mild to severe hearing loss.  In private treatment in September 2001, the examiner found fluid present behind the right ear. On follow-up in October 2001, the physician's impression was diffuse mucosal disease of the sinuses and ears.

On VA audiological evaluation in January 2002, pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
45
55
60
90

Speech audiometry indicated speech recognition ability of 92 percent in the right ear; however, the audiologist did not feel that the scores were a true representation of the Veteran's discrimination ability.

In a private medical consultation in February 2002, the physician noted a history of diminishing auditory acuity manifesting first in the left ear, and later in the right ear as well. The physician noted the history of bilateral ear surgeries, and the Veteran reported an at least three year history of intermittent drainage from either ear. On examination, there was no evidence of granulation tissue in the ears nor of drainage from the ears. The physician provided impressions of chronic otalgia and possible exuberant granulation tissue.

In April 2003, the Veteran reported having drainage from both ears. On VA audiological evaluation in April 2003, pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
65
65
70
85
105+

The audiologist reported that the pure tone thresholds seemed consistent with those obtained earlier in April 2003. The speech discrimination scores, however, were inconsistent with the scores obtained earlier in April 2003, and therefore were not reported.

The Veteran had a VA audiology examination in June 2007. The examiner reported having reviewed the claims file. On audiological evaluation, pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
40
35
65
90

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The examiner noted that a VA examination in 1995 showed normal hearing in the right ear. The audiologist therefore opined that the Veteran's current right ear hearing loss was not due to noise exposure during service.

In the November 2008 Travel Board hearing, the Veteran reported that his service in the 1970s included service in Vietnam with a combat unit. He stated that he was exposed to artillery and other weapons noise during that service. He indicated that he did not notice difficulty hearing at that time. He reported that four or five years later, a hearing test showed that he had hearing loss. He stated that his hearing loss worsened over the years. He indicated that his service in the 1990s exposed him to noise from tanks and trucks. He stated that his civilian work included work in the forklift industry. He said that there was noise in that work, but not as great as the noise during his service periods.

Upon review of the record, the Board finds that the evidence received since the last final denial is sufficiently new and material to reopen the claim.  Specifically, the basis for the denials prior to the June 2000 rating decision was the lack of a current hearing loss disability in the right ear.  The denial in June 2000 was because new and material evidence had not been submitted showing a current disability related to service.  At that time, the VA examiner noted the Veteran's audiological test responses were inconsistent and not reliable.  Since the June 2000 rating decision, additional audiological test results that are considered reliable have been received, and show current hearing loss disability under 38 C.F.R. § 3.385.  

When this evidence is considered with the other evidence of record, to include the 1978 discharge examination which showed a 40 decibel loss at 3000 Hertz in the right ear, even though subsequent testing was normal, the Board concludes that the new evidence raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the claim for service connection for hearing loss in the right ear is reopened. 



ORDER

New and material evidence having been received, the claim for service connection for right ear hearing loss is reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claim does not end the inquiry.  The claim must now be considered on the merits.  Upon review of the record, the Board finds that additional development is necessary.

The Board acknowledges that the June 2007 VA examiner opined that the Veteran's current right ear hearing loss was not due to noise exposure during service because a VA examination in 1995 showed normal hearing in the right ear.  However, the examiner did not explain why normal hearing in 1995 is determinative of whether current hearing loss is due to noise exposure in service.  In addition, the examiner did not address the 40 decibel loss in the right ear at 3000 Hertz reported on the Veteran's separation examination in 1978.

Thus, the Board finds that a new VA audiological examination is necessary to obtain an opinion as to whether current right ear hearing loss is due to service, to include noise exposure therein.

Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for a VA audiology examination.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current right ear hearing loss arose during service or is otherwise related to service to include noise exposure therein.  In rendering this opinion, the examiner should address the significance of the 40 decibel loss at 3000 Hertz noted on the October 1978 separation examination, and the significance of the findings on the July 1992 reserve examination conducted approximately 6 months after his discharge from his last period of service.  A complete rationale for all opinions expressed should be provided.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


